May 1, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                              IVERY MYERS, Appellant

NO. 14-12-00127-CV                      V.

                           HILDA BROUSSARD, Appellee
                              ____________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on February 1, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by IVERY
MYERS.
      We further order this decision certified below for observance.